       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 1 of 22



                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 2o-10226-RGS

            JOANNA M. SNYDER and JENNIFER DONAHUE

                                      v.

              CONTRACTED MEDICAL FOR THE DOC, et al.


                      MEMORANDUM AND ORDER

                               August 7, 2020

      For the reasons stated below, this action is dismissed without prejudice

pursuant to 28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A(b).

                              INTRODUCTION

      This prisoner civil rights action was initiated on February 5, 2020, by

Joanna M. Snyder (“Snyder”) and Jennifer Donahue (“Donahue”), both

inmates in custody at MCI Framingham. See Docket No. 1. By Memorandum

and Order dated March 27, 2020, plaintiffs’ applications to proceed in forma

pauperis were granted and the obligation to make payments towards the

$350 filing fee was apportioned between the two plaintiffs. See Docket No.

18.   At that time, the motion for immediate injunction and temporary

restraining order was denied without prejudice and plaintiffs were advised

that the complaint is subject to dismissal pursuant to 28 U.S.C. §§ 1915(e)(2),
       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 2 of 22



1915A. The Memorandum and Order stated, among other things, that the

complaint contains conclusory and unrelated allegations and fails to set forth

a short and plain statement of single, concise and direct allegations against

the named defendants that would permit them to intelligently respond to the

complaint. If plaintiffs wished to proceed, they were granted additional time

to file an amended complaint setting forth plausible claims upon which relief

may be granted.

      In response, plaintiffs filed an amended complaint accompanied by

almost 200 pages of exhibits. See Docket Nos. 26-28. Plaintiffs also filed

motions for class certification and for appointment of counsel, which were

denied by Order dated July 31, 2020. See Docket No. 38. At that time, the

court denied seven motions for joinder. Id.

                  PLAINTIFFS’ AMENDED COMPLAINT

      Snyder and Donahue allege multiple violations of their constitutional

and statutory rights arising out of their confinement at MCI-Framingham.

The amended complaint adds over a dozen defendants to the originally

identified eight defendants. In their amended complaint, plaintiffs make

allegations related to limited access to the law library; access to the courts;

denial of opportunities to earn good time credit; inadequate medical

treatment; free exercise of religion; food safety and nutrition; urine


                                      2
       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 3 of 22



collection procedures; termination from prison employment; denial of

access to the grievance process; loss of property; and exposure to COVID-19

(coronavirus). Id.

      The amended complaint is 40 pages in length and is accompanied by

193 pages of exhibits. The “fact” section of the amended complaint consists

of 147 separate paragraphs of allegations that primarily reference specific

exhibits. See Am. Compl, pages 5- 16. Plaintiffs’ “legal claims” are found in

16 handwritten, single spaced pages. Id. at pages 18-33.

      The amended complaint is brought pursuant to 42 U.S.C. § 1983, id. at

¶ 1, and plaintiffs allege that the amended complaint “outlines the allegations

and violations of the Department of Corrections and Contracted Medical

Staff at D.O.C.” as follows:

      1)  Violations of Amendment 1 of the U.S.C.;
      2)  Violations of Amendment 8 of the U.S.C.;
      3)  Violations of Amendment 14 of the U.S.C.;
      4)  Violation of providing adequate medical care w/complaint medical
          staff;
      5) RLUIPA violation;
      6) Selective Enforcement;
      7) Total Campaign of Harassment;
      8) Violation of Equal Protection;
      9) Violation of Mass Civil Rights Act;
      10) Intentional Infliction of Emotional Distress;
      11) Retaliation; and
      12) Wreckless (sic) endangerment.




                                      3
       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 4 of 22



Id. at p. 28. Plaintiffs state that “[a]ll of the acts described herein this

complaint are true and constitute the alleged offenses.” Id.

      For relief, plaintiffs seek (1) a “declaration that the acts and omissions

described herein violate the Constitution of the United States, the

Massachusetts Civil Rights Act, the Code of Mass Regulations, and the

Annotated Laws of Massachusetts as described in paragraphs (1 on page 5

through 147 on page 15)” (2) to enjoin “all the defendants” from “aggression

and retaliation to all the plaintiffs who are engaging in a constitutionally

protected right that is not violating Dept. rules” and (3) an “emergency

restraining order to provide adequate safe medical care, to observe bridge

orders to be able to properly treat [inmates] for medical diagnosis, to

provide the proper diet and nutrition that is outlined by the dietician, and

to provide and grant 15 days a month good time as a matter of law.” Id. at

page 34. Plaintiffs also seek $487.00 in compensatory damages and

punitive damages “as the court sees fit.” Id.

                           STANDARD OF REVIEW

      Because plaintiffs are prisoners seeking relief against governmental

entities, officers, and/or employees, the court must review the amended

complaint under 28 U.S.C. § 1915A. Under § 1915A, the court must review

the amended complaint and dismiss if the court determines that it is


                                        4
       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 5 of 22



frivolous or malicious, fails to state a claim upon which relief may be granted,

or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. § 1915A(b)(1), (2). Because plaintiffs are proceeding pro se,

the amended complaint will be liberally construed. See Haines v. Kerner,

404 U.S. 519, 520–21 (1972); Rodi v. New Eng. Sch. of Law, 389 F.3d 5, 13

(1st Cir. 2004). Although plaintiffs are proceeding pro se, they must comply

with the rules of procedure in prosecuting this action. See Miranda v. United

States, 105 F. App'x 280, 281 (1st Cir. 2004).

      Federal Rule of Civil Procedure 8(a)(2) requires that a complaint

contain, among other things, “a short and plain statement of the claim”

showing that the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2). This

statement must “ ‘give the defendant fair notice of what the ... claim is and

the grounds upon which it rests,’ ” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S.

41, 47 (1957)); see Rivera v. Rhode Island, 402 F.3d 27, 33 (1st Cir. 2005).

It must afford the defendant(s) a “[‘]meaningful opportunity to mount a

defense,’ ” Diaz-Rivera v. Rivera-Rodriguez, 377 F.3d 119, 123 (1st Cir.

2004) (quoting Rodriguez v. Doral Mortgage Corp., 57 F.3d 1168, 1172 (1st

Cir. 1995)).




                                       5
       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 6 of 22



      The “most basic of pleading requirements” obligates a plaintiff to make

more than a fleeting reference to a ground for relief. Ruiz Rivera v. Pfizer

Pharm., LLC, 521 F.3d 76, 88 (1st Cir. 2008). “‘[I]f claims are merely

insinuated rather than actually articulated,’ courts are not required to make

determinations on them.” Colon-Fontanez v. Municipality of San Juan, 660

F.3d 17, 45 (1st Cir. 2011) (quoting McCoy v. Mass. Inst. of Tech., 950 F.2d

13, 22 (1st Cir. 1991)).

      The court's duty “does not require [it] to conjure up unpled

allegations,” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979), or to create a

claim for a plaintiff. Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167,

1169 (6th Cir. 1975). To command otherwise would require the court “to

explore exhaustively all potential claims of a pro se plaintiff, [and] would also

transform the district court from its legitimate advisory role to the improper

role of an advocate seeking out the strongest arguments and most successful

strategies for a party.” Beaudett v. City of Hampton, 775 F.2d 1274, 1278

(4th Cir. 1985).

      The district court may dismiss a complaint if the plaintiff fails to

comply with Rule 8(a)(2). See Kuehl v. FDIC, 8 F.3d 905, 908 (1st Cir. 1993).

Dismissal [for noncompliance with Rule 8] is usually reserved for those cases

in which the complaint is so confused, ambiguous, vague, or otherwise


                                       6
         Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 7 of 22



unintelligible that its true substance, if any, is well disguised.” Miranda v.

United States, 105 Fed. Appx. 280, 281 (1st Cir. 2004) (quoting Salahuddin

v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988)) (alteration in original) (internal

quotation marks omitted).

      In reviewing the sufficiency of a complaint, the Court conducts a two-

step, context-specific inquiry. See Garcia-Catalan v. United States, 734 F.3d

100, 103 (1st Cir. 2013). First, the court must perform a close reading of the

complaint “as a whole” to distinguish the factual allegations from the

conclusory legal allegations contained therein. Id. The court must accept

the factual allegations as true. Id. Conclusory legal assertions may be

disregarded. Id. Second, the court must determine whether the factual

allegations present a “reasonable inference that the defendant is liable for

the conduct alleged.” Haley v. City of Boston, 657 F.3d 39, 46 (1st Cir. 2011)

(internal quotation marks and citation omitted).

      “The relevant inquiry focuses on the reasonableness of the inference of

liability that the plaintiff is asking the court to draw from the facts alleged in

the complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 4 (1st Cir.

2011).

                                    DISCUSSION

   1. The Amended Complaint Fails to Comply with the Basic
      Pleading Requirements of the Federal Rules of Civil Procedure
                                        7
       Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 8 of 22



      By Memorandum and Order dated March 27, 2020, plaintiffs were

advised, among other things, that their original complaint failed to set forth

a short and plain statement of single, concise and direct allegations against

the named defendants that would permit them to intelligently respond to the

complaint. Here, plaintiffs’ amended complaint again fails meet the basic

pleading standards of the Federal Rules of Civil Procedure.

      Plaintiffs combine several different causes of action against multiple

defendants. They mix both federal claims and state claims and it is often

unclear what legal claims they assert against which defendants, making it

difficult for the defendants to file a meaningful response. While plaintiffs

have attempted specify their claims and causes of action, they have not done

so sufficiently. In fact, much of the amended complaint consists essentially

of an unordered listing of incidents and interactions between inmates and

various correctional employees and officials and it difficult to link such list

with the alleged constitutional violations.

      The statement of claims contains an extensive listing of occurrences

that plaintiffs find objectionable, however, they are not presented “in

numbered paragraphs, each limited as far as practicable to a single set of

circumstances.” as required by Fed. R. Civ. P. 10(b). See Am. Compl, at p.

18-33. Because numbered paragraphs promote clarity, “each claim founded


                                      8
         Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 9 of 22



on a separate transaction or occurrence ... must be stated in a separate

count....” Fed. R. Civ. P. 10(b).

        Although the “fact” section of the amended complaint consists separate

paragraphs of allegations, they primarily reference specific exhibits, see Am.

Compl, pages 5- 16, and exhibits are not a substitution for the obligation to

plead. The amended complaint fails to clearly and succinctly set forth as to

each defendant what the plaintiffs claim he or she did (or failed to do), where

it occurred, when it occurred, and the relief the plaintiffs seek as to each

defendant. Much of the amended complaint fails to clearly identify conduct

that may be legally actionable, as opposed to conduct that plaintiffs

disagreed with or found to be disrespectful.

        Although the court denied plaintiffs’ motion for class certification, see

Docket No. 38, Snyder and Donahue are proceeding jointly in this single

case.    However, they have not met the preconditions outlined in Rule

20(a)(1) of the Federal Rules of Civil Procedure for joining together as

plaintiffs in this action. While plaintiffs’ claims may implicate common

questions of law, they do not arise out of the same transaction, occurrence,

or series of transactions or occurrences. Each plaintiff’s claims are personal

to each of them and involves distinct sets of facts. Each plaintiff interacted

at different times with some of the various defendants with respect to their


                                        9
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 10 of 22



own particular problems. Each plaintiff did not have contact with every

defendant. The similarities in facts and/or legal issues do not convert their

individual claims into claims arising from the same transaction or series of

transactions or occurrences. The amended complaint fails to allege that they

participated in the same transaction or series of transactions and that a

question of fact is common to both. The allegations in the amended

complaint do not create the necessary relationship between their claims to

allow them to be asserted in a single lawsuit. Thus, joinder of their claims in

a single civil rights action is not appropriate under Rule 20(a)(1).

   2. Review of the Claims that Can be Discerned

      Although the court recognizes that plaintiffs might state some

plausible claims, it is difficult to discern such claims. The court carefully

examined the amended complaint. To the extent the court can discern

certain claims, such claims are not actionable as pled. As best can be gleaned

from the complaint, the court reviews the claims as follows:

               A. Access to the Courts

      In the amended complaint, plaintiffs allege a number of ways in which

the defendants interfere with their access to the courts. See Am. Compl, p.

18; Facts ¶¶ 1, 6, 10. Plaintiffs’ allege that law library hours are inadequate,


                                      10
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 11 of 22



that they must choose between law library or general library and that their

requests for a storage locker in the law library for their legal materials were

denied.   Id. at p. 24; Facts ¶¶ 11, 34, 28. Snyder alleges that her request to

add a court clerk to her phone list was denied.     Donahue alleges that she

was turned away from the law library by correctional officer Johnson, despite

extended hours.

      To state a claim that they have been denied access to the courts, an

inmate must allege more than a lack of legal research materials or assistance,

but must also assert facts that “demonstrate that the alleged shortcomings in

the library or legal assistance program hindered his efforts to pursue a legal

claim.” Lewis v. Casey, 518 U.S. 343, 351 (1996)). For a claim of denial of

law library access, plaintiffs must first show that the available legal

resources, including the law library and other sources of legal information,

taken as a whole, were inadequate to meet their need to conduct legal

research, see Bounds v. Smith, 430 U.S. 817, 832 (1977), and further prove

that their legal status was harmed by a deprivation of legal materials. See

Lewis, 518 U.S. at 351. With respect to the element of harm, as best can be

gleaned by the allegations in the amended complaint, the plaintiffs have not

demonstrated that they suffered any detriment to their litigation as a result.




                                      11
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 12 of 22



As plaintiffs have failed to demonstrate that they suffered any harm, the

amended complaint fails to state a claim for denial of access to the courts.

      B. Medical Care

      The amended complaint alleges that Donahue is a deaf, transgender

inmate. See Am. Compl., p. 27. Plaintiffs allege that after Donahue’s hearing

aid broke, she had to make several requests before it was replaced. Id. at

Facts ¶¶ 8, 40, Ex. GG. Plaintiffs allege that upon Donahue’s arrival at MCI-

Framingham, Dr. Gaffur and her subordinates “removed her bridge orders,

tweeked her medications that has resulted in an overwhelming amount of

seizures, and housed her in H.S.U. (hospital services unit) [for monitoring].”

Id. at p. 27.   Plaintiffs further allege that the medical providers ignored

Donahue’s medical condition causing her to suffer seizures and that she

suffered a grand mal seizure while alone in a cell without observation. Id. at

p. 28. Plaintiffs also allege that Donahue was prescribed Stratters, rather

than Ateroll which she had taken for years, and that she filed grievances to

be prescribed Ateroll. Id. at ¶16, Ex. O. Plaintiffs also allege that the nurse

distributing medication does not wear identification, id. at ¶32, and that any

complaints are met with threats of placement in the HSU, id. at ¶35.

      Plaintiffs allege that Snyder has Sjogrens Syndrome and that she has

been repeatedly denied a prescription for Gabepentin. See Am. Compl, Facts

                                      12
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 13 of 22



¶¶ 9, 15, 19, 21, 43, 64, 92. Plaintiffs allege that nurse practitioner Dana R.

denied medication for Snyder’s severe pain and threatened Synder with

placement in the HSU. Id. at Facts ¶19, Ex. Q. Plaintiffs allege that Snyder’s

request for medical wipes was denied, id. at Facts ¶36, and that Snyder’s

requests for a referral for outside medical treatment were denied. Id. at Facts

¶¶ 23, 100. Plaintiffs again allege that the medical provider does not provide

a name and does not wear identification. Id. at Facts ¶31.

      In order to set forth an Eighth Amendment violation based on

inadequate medical care, a prisoner must show that the defendants' acts or

omissions were sufficiently harmful to evidence a “deliberate indifference”

to serious medical needs. Estelle v. Gamble, 429 U.S. 97. 106 (1976).

However, not “every claim by a prisoner that [the prisoner] has not received

adequate medical treatment states a violation of the Eighth Amendment, and

“[m]edical malpractice does not become a constitutional violation merely

because the victim is a prisoner.” Id. at 105, 106. An Eighth Amendment

claim for inadequate medical care consists of subjective and objective

components. See Kosilek v. Spencer, 774 F.3d 63, 82 (1st Cir. 2014) (en

banc). As to the objective prong, the First Circuit noted that it does not

“impose upon prison administrators a duty to provide care that is ideal, or of

the prisoner's choosing.” Id. (citations omitted). Demonstrating deliberate


                                      13
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 14 of 22



indifference requires allegations supporting a conclusion “that the absence

or inadequacy of treatment is intentional” rather than simply inadvertent.

Perry v. Roy, 782 F.3d 73, 78 (1st Cir. 2015). “The obvious case [of deliberate

indifference] would be a denial of needed medical treatment in order to

punish the inmate.” Kosilek, 774 F.3d at 83 (quoting Watson v. Caton, 984

F.2d 537, 540 (1st Cir. 1993)). “But deliberate indifference may also reside in

‘wanton’ decisions to deny or delay care where the action is recklessness, ‘not

in the tort law sense but in the appreciably stricter criminal-law sense,

requiring actual knowledge of impending harm, easily preventable.’ ”

Watson, 984 F.2d at 540 (quoting Wilson v. Seiter, 501 U.S. 294, 302 (1991),

and DesRosiers v. Moran, 949 F.2d 15, 19 (1st Cir. 1991)).

      Based on the allegations that can be gleaned from the amended

complaint, the court does not see a constitutional claim. While plaintiffs are

not satisfied with their medical care, it is evident that they are being treated

by medical providers and the amended complaint fails to clearly assert a

constitutional claim for deliberate indifference to serious medical need.

      C. Religious Land Use and Institutionalized Persons Act (RLUIPA)

      Plaintiffs allege that they are adherents of the Asatru faith, which is

alleged to be recognized by the Department of Correction. They assert claims

under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized

                                      14
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 15 of 22



Persons Act (RLUIPA), 42 U.S.C. § 2000cc. Section 3 of RLUIPA states that

“[n]o government shall impose a substantial burden on the religious exercise

of a person residing in or confined to an institution ... unless the government

demonstrates that the imposition of the burden on that person is in

furtherance of a compelling government interest, and is the least restrictive

means of furthering that compelling government interest.” 42 U.S.C. §

2000cc–1(a).

      In the amended complaint, plaintiffs allege a number of ways in which

the defendants interfere with their exercise of their faith. They seek access

to religious literature, special diet, religious leaders, communal worship and

observation of holidays. See Am. Compl, p. 18; Facts ¶¶ 2, 30. Specifically,

Snyder alleges that on February 20, 2020, she “grieved the Director of

Treatment Taylor Mackellan for RLUIPA violations.”           Id. at Facts ¶ 2

(referencing Exhibit B). The following day, on February 21, 2020, Snyder

“grieved D.O.T. Mackellan about RLUIPA violation.           Id. at Facts ¶ 2

(referencing Exhibit X).   Although plaintiffs allege that their requests for

religious accommodation were denied, id. at p. 18, attached to the amended

complaint is a copy of Snyder’s four-page letter addressed to defendant

MacKellan expressing disappointment that kitchen manager Jose Arroyo

provided nothing more with her meal than “juice and cake” for observance


                                      15
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 16 of 22



of a religious holiday on May 1, 2020. Id. at Exhibit ABC two, p. 182. Synder

complains that her religion was “disrespected” by the addition of “2 4 oz.

apple juice and a ‘whole grain cinnamon crumb loaf’” to her meal on May 1,

2020. Id.

      Despite the assertions in the amended complaint, it appears that

certain religious accommodations were being made and it is unclear exactly

how the defendants are alleged to have substantially burdened plaintiffs’

Asatru faith. As best can be gleaned from the pleadings, the allegations in

the amended complaint fail to state a plausible claim that MacKellan and

Arroyo acted in violation of RLUIPA and the Constitution.

      D. Collection of Urine Samples

      Plaintiffs challenge both the policy for collection of urine samples as

well as the related disciplinary policy that requires freezing of inmate

accounts and restitution payments. See Am. Compl, p. 19-23. Plaintiffs

complain that inmates must strip and are observed by two correctional

officers during urine collection and that garments are not returned. Id. at

Facts ¶¶ 17, 27, 33.

      The urine testing procedures to which plaintiffs are subjected allegedly

violated their right to be free from cruel and unusual punishment under the

Eighth Amendment. The urine testing is performed for purposes of detecting

                                       16
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 17 of 22



drug use by inmates and requires the provision of a urine sample while naked

in the presence of two correctional officers.    Plaintiffs contend that their

rights are violated because the sexual orientation of the correctional officers,

apparently female, are not known. The amended complaint does not allege

that any officer or employee intended to deliberately harm or cause

embarrassment or discomfort to an inmate. Although plaintiffs complain

that restitution payments are often required, there are no allegations that

defendants acted out of any motivation other than legitimate penological

interests.

      To the extent the amended complaint alleges a violation under the

Fourth Amendment, a court must balance “the significant and legitimate

security interests of the institution against the privacy interests of the

inmates,” Bell v. Wolfish, 441 U.S. 520, 560 (1979), and accord prison

administrators “wide-ranging deference in the adoption and execution of

policies and practices that in their judgment are needed to preserve internal

order and discipline and to maintain institutional security.” Id. at 547.

Where, as here, the plaintiffs are incarcerated, their privacy interest is

diminished. See Hudson v. Palmer, 468 U.S. 517, 525 - 526 (1984). The

allegations in the amended complaint do not rise to the level of a

constitutional violation.


                                      17
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 18 of 22



      E. First Amendment Right to Petition Government

      Plaintiffs allege that on April 2, 2020, Snyder’s right to file grievances

was suspended, in accordance with 103 CMR 491, until June 30, 2020, by

Institutional Grievance Officer Cogoli and Superintendent Ladouceur

because Snyder filed 20 or more grievances in any 180 consecutive day

period. See Am. Compl, at Facts ¶ 108, Ex. A, O.

      Plaintiffs allege that by imposing the grievance suspension, Synder’s

First Amendment right to petition the government for redress of grievances

was violated.   Inmates retain their First Amendment right to petition,

Hudson v. Palmer, 468 U.S. 517, 523 (1984); however, “incarceration brings

about the necessary ... limitation of many privileges and rights, a retraction

justified by the considerations underlying our penal system,” ' O'Lone v.

Estate of Shabazz, 482 U.S. 342, 348 (1987) (quoting Price v. Johnston, 334

U.S. 266, 285 (1948)). Prisoners’ constitutional rights may be restricted by

prison regulations or prison officials' actions so long as the restriction is

“reasonably related to legitimate penological interests.” Turner v. Safley,

482 U.S. 78, 89 (1987). The amended complaint fails to adequately plead a

constitutional violation.   See Klein v. Tocci, No. 09–11248, 2010 WL

2643414, at *3 (D. Mass. July 1, 2010) (holding temporary grievance

suspension).


                                      18
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 19 of 22



      F. Loss of Property

      Plaintiffs allege that the treasurer withdrew funds ($30) from Snyder’s

account for purchases that she did not receive. See Am. Compl, p 23. Synder

complains that mail from her husband was not delivered to her and that she

filed a complaint with the United States Postal Service. Id. at Facts ¶¶ 13, 28.

      Where, as with Snyder’s alleged loss of property here, a prisoner alleges

that an individual deprived her of property either through negligence or

through intentional misconduct (sometimes referred to as a “random,

unauthorized act”), the Due Process Clause is only violated if the state does

not afford meaningful post-deprivation remedies. Hudson v. Palmer, 468

U.S. 517, 532–33 (1984) (“[W]here a loss of property is occasioned by a

random, unauthorized act by a state employee, rather than by an established

state procedure ... it is difficult to conceive of how the State could provide a

meaningful hearing before the deprivation takes place.”) (internal quotations

omitted); see also Parrat v. Taylor, 451 U.S. 527, 543 (1981) (affirming

dismissal of due process claim where “the deprivation occurred as a result of

the unauthorized failure of agents of the State to follow established state

procedure” related to the receipt of prisoner packages by mail); Watson v.

Caton, 984 F.2d 537, 541 (1st Cir. 1993) (affirming dismissal of due process

claim based on defendant's alleged destruction of “non-allowable” property


                                      19
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 20 of 22



that arrived at prison by mail, without providing prisoner notice and an

opportunity to mail the property elsewhere).

      Here, Snyder may pursue remedies through the prison grievance

system for the deprivation of her property and request an adequate remedy

or may have an available remedy in state court. See Davis v. Middlesex

Sheriff’s Office, No. 09-ca-11453, 2010 WL 2090338, at *5 (D. Mass. May 20,

2010) (prisoner could seek an adequate remedy for negligence against the

Commonwealth in state court in connection with his lost property). Either

the prison grievance procedure or a state law claim provides an adequate

post-deprivation remedy.       As plead, the allegations in the amended

complaint fail to state constitutional claim for loss of property.

      G. Various Conditions of Confinement

      Plaintiffs allege that Synder tested positive after an appointment with

defendant Nurse Practitioner Dana, who came to work despite knowing that

her husband had symptoms of COVID-19 (coronavirus). See Am. Compl, p

25.    Plaintiffs further allege that Dana’s supervisors instructed her to

continue working and failed to protect Synder and other inmates.              Id.

Plaintiffs also allege that on certain occasions, correctional officers failed to

wear masks and failed to provide sanitizer. Id.



                                       20
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 21 of 22



      Plaintiffs allege that Synder was terminated from her kitchen job after

making complaints about expired food, watered down oatmeal, rodent and

cockroach infestation in the prison kitchen. See Am. Compl, p 26; Facts ¶¶

5, 128. Plaintiffs allege that the “sac” lunches provided due to COVID-19 do

not meet required nutritional standards. Id. at p. 27.

      Plaintiffs seem to contend that the nature of these conditions amount

to unconstitutional conditions of confinement. To support such a claim,

plaintiffs must allege (1) that they suffered a deprivation as a result of

confinement that is, “objectively, sufficiently serious” and (2) that the

deprivation resulted from conduct by prison officials who possessed a

“sufficiently culpable state of mind.” Burrell v. Hampshire County, 307 F.3d

1, 8 (1st Cir. 2002).

      However, the amended complaint, as plead, does not clearly set forth

allegations sufficient to state a claim upon which relief may be granted. The

Supreme Court has directed that the Constitution “ ‘does not mandate

comfortable prisons,’ and only those deprivations denying ‘the minimal

civilized measure of life's necessities,’ are sufficiently grave to form the basis

of an Eighth Amendment violation.” Wilson v. Seiter, 501 U.S. 294, 298

(1991) (citing Rhodes v. Chapman, 452 U.S. 337 (1981)).




                                       21
      Case 1:20-cv-10226-RGS Document 39 Filed 08/07/20 Page 22 of 22



      As to Synder’s loss of her kitchen position, “it is clear that unless state

laws or regulations are to the contrary, prisoners have no vested property or

liberty rights to either obtain or maintain prison jobs.” Dupont v. Saunders,

800 F.2d 8, 10 (1st Cir.1986). Synder therefore lacks any federal due process

claim with respect to the loss of her kitchen position.

                                    ORDER

      Based on the foregoing, it is hereby ORDERED

      1. The amended complaint is dismissed without prejudice pursuant to

         28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A(b).

      2. The clerk shall enter a separate order of dismissal.

                                     SO ORDERED.

                                     /s/ Richard G. Stearns
                                     UNITED STATES DISTRICT JUDGE




                                       22
